Citation Nr: 1536476	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with recurrent major depressive disorder prior to May 13, 2014, and a rating in excess of 70 percent therefor on and after May 13, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to October 1952 and from June 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, granting service connection for PTSD with an anxiety reaction on the basis of a reopened claim and assigning a 30 percent rating therefor.  By further rating action in May 2014, the RO recharacterized the disability at issue as PTSD with a recurrent major depressive disorder and increased the rating assigned from 30 percent to 70 percent, effective from May 13, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran previously requested a videoconference hearing before the Board and that proceeding was scheduled to occur in late July 2015, but for which the Veteran failed to appear.  Four days after the scheduled hearing date, the Veteran's representative petitioned the Board to reschedule the Veteran's hearing, citing the need for the Veteran to undergo dialysis treatment at the same time of his scheduled hearing.  In addition, the representative referenced the Veteran's severe hearing loss, speech problems, VA-adjudged incompetency, and financial hardship as reasons for the Veteran's failure to appear.  Given that the record demonstrates the Veteran's ongoing dialysis treatment for end-stage renal disease through VA, and mindful of the VA's finding in February 2015 as to the Veteran's incompetency and the absence of notice of the July 2015 hearing to any fiduciary or custodian, other than his service representative, the Judge scheduled to hold the hearing has determined that the motion for a new hearing is timely and supported by good cause, such that the Veteran should be afforded his requested videoconference hearing.  38 C.F.R. §§ 20.702, 20.704 (2015).  

Accordingly, this case is REMANDED for the following action:

Afford the Veteran his requested videoconference hearing before the Board as to the issue on appeal, followed by the return of the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




